BASKIN, Judge.
George F. Vina appeals a final judgment of dissolution of marriage, the denial of a motion to set aside a settlement agreement, an order correcting technical errors in the final judgment, and an order awarding the wife attorney’s fees. We reverse the orders and judgment except for the dissolution of the marriage.
Patricia Vina filed an action seeking dissolution of her eight year marriage to George Vina. At George Vina’s deposition, the parties discussed the possibility of a settlement. Later, the discussion was transcribed and labeled “Settlement Agreement.” The agreement was expressly made subject to final review and approval by both parties. Patricia Vina moved to “Compel Stipulation of Settlement and for Entry of Final Judgment.” Although George Vina contested the motion, the trial court granted the motion and entered final judgment. Next, George Vina moved to set aside the stipulation and to correct technical errors in the final judgment; the trial court denied the first motion and granted the second. The trial court also awarded attorney’s fees and costs to the wife. George Vina filed these appeals.
The record clearly demonstrates that no meeting of the minds took place regarding the alleged settlement agreement. The wife did not meet the burden of establishing the assent of the opposing party. Cross-Aero Corp. v. Cross-Aero Serv. Corp., 326 So.2d 249 (Fla. 3d DCA 1976); Carroll v. Carroll, 532 So.2d 1109 (Fla. 4th DCA 1988), review denied, 542 So.2d 1332 (Fla.1989); Galligan v. Burgess, 423 So.2d 1037 (Fla. 4th DCA 1982); Goff v. Indian Lake Estates, Inc., 178 So.2d 910 (Fla. 2d DCA 1965); see also Albert v. Hoffman *503Elec. Constr. Co., 438 So.2d 1015 (Fla.4th DCA 1983). In view of the husband’s continued objection to the settlement agreement, which was subject to the final review of both parties, it was error to enter a final judgment incorporating the alleged agreement.
Reversed and remanded for further proceedings concerning property, alimony, and support issues.